IN RE L.J.R.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-184-CV





IN THE INTEREST OF L.J.R. AND Y.M.R.





------------



FROM THE 16TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants Gary and Cynthia Perales have appealed from the trial court’s May 14, 2003 order modifying conservatorship of two children.  On August 22, 2003, while the trial court had plenary jurisdiction, the court granted Appellants’ motion for new trial.
 
 See 
Tex. R. Civ. P. 
329b(c), (e).
  The trial court’s order expressly sets aside the court’s prior order of May 14, 2003.
(footnote: 2)  On December 3, 2003, we notified the parties that because there was no final trial court order or judgment, it appeared this court lacked jurisdiction over this attempted appeal.  The December 3 letter also requested any party desiring to continue the appeal file a response showing the grounds therefor.  The parties have not filed a response.

Accordingly, because the trial court has set aside its prior order, we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a).



PER CURIAM

PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED:  January 22, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.


2:Appellant Hilda Flores Perez also filed a motion for new trial, but the trial court’s August 22, 2003 order does not mention Perez.  Nonetheless, because the trial court’s order sets aside its May 14, 2003 order, there is no order or judgment from which Perez may appeal.